The following opinion was filed at the January term, 1866 :
Downer, J.
The first question presented for our consider*636ation by tbe demurrer to the complaint is: Were tbe logs of tbe appellants, wbicli were temporarily in tbe town of Texas on tbe 5tb day of June, 1864, being then in transit to their mills in another town, .where they intended to manufacture them into lumber, lawfully listed and taxed in tbe town of Texas ? Tbe logs were manufacturers’ stock Section 5, cb. 386, Laws of 1860, provides that manufacturers’ stock shall be listed and taxed in tbe town or ward in which it was situated at tbe time of listing. This section was amended by cb. 403, Laws of 1864, so as to provide that manufacturers’ stock shall be listed and taxed each year in tbe town or ward in which it was situated on tbe fifth day of June in each year. Sections 13 and 16, cb. 386, Laws of 1860, provide, in substance, that when a merchant or manufacturer shall be required to make out and deliver to tbe assessor a statement of his other personal property, be shall include in such statement tbe value of bis personal property appertaining to bis business as a merchant or manufacturer. And in estimating tbe value of such property, it further provides, be shall estimate tbe average value of tbe ■personal property be bad in bis business each month of tbe preceding year, or such part thereof as be may have been in business, then add tbe several monthly estimates and divide tbe aggregate by twelve, or tbe number of months be may have been thus engaged in business. And tbe average value thus ascertained is tbe amount on which be is to be taxed for stock or personal property appertaining to bis business. It is clear that there is a conflict between tbe provisions of section five as amended, and those of sections 13 and 16. Tbe provisions of tbe former require manufacturers’ stock on band on tbe fifth day of June to be valued, listed and taxed tbe same as other personal property in tbe town where it is or was on that day. Tbe latter provide a different mode of valuation and listing — in substance, that tbe manufacturers’ stock on band on tbe fifth day of June shall not be valued and listed tbe same as other personal property in tbe town where it is *637or was on tbat day. Section five must be construed to mean tbat manufacturers’ stock belonging to tbe same person and pertaining to tbe same business may be taxed in different towns, part in one and part in another, if it is situated part in one and part in another on tbe fifth day of June. Sections 13 and 16 provide tbat tbe manufacturer, when he delivers to tbe assessor a statement of bis other personal property, shall include in such statement tbe value of tbe personal property appertaining to bis business, to be ascertained by monthly averages in tbe manner therein pointed out. This statement should include all personal property pertaining to bis business, on which be could be taxed, though situated in different towns. We cannot reconcile these conflicting provisions. And we bold tbat tbe provisions of sections 13 and 16 must prevail where they are in conflict with those of section five as amended. It follows, taking tbe statements of tbe complaint as true, tbat tbe plaintiffs’ property was wrongfully listed and taxed in tbe town of Texas.
Tbe next question is, can tbe town be held liable for tbe unlawful act of tbe assessor? It is a general principle, tbat if officers of a corporation do not act within tbe scope of their au thority, tbe corporation is not responsible for such unlawful acts. But we think this case comes within tbe exception to tbe rule laid down in tbe case of Thayer v. Boston, 19 Pick., 511. They court there say: “ There is a large class of cases, in which tbe rights both of the public and of individuals may be deeply involved, in which' it cannot be known at tbe time tbe act is done, whether it is lawful or not. Tbe event of a legal inquiry in a court of justice may show tbat it was unlawful. Still,if it was not known and understood to be unlawful at tbe time, if it was an act done by tbe officers having competent authority, either by express vote of tbe city government or by tbe nature of tbe duties and functions with which they are charged, by their offices, to act upon tbe general subject matter, and especially if tbe act was done with an honest view to *638obtain for tbe public some lawful benefit or advantage, reason and justice obviously require that tbe city, in its corporate capacity, should be bable to make good tbe damage sustained by an individual in consequence of tbe acts thus done.” And tbe court further proceed to show that it was for tbe benefit of tbe corporation that such a rule should be established; otherwise its officers might refuse to act, on any weak pretense. We have no hesitation in applying tbe principle of that decision to this case.
By the Court. — Tbe judgment of the court below is reversed, with direction to overrule tbe demurrer.'
A motion for a rehearing was argued by Messrs. Braley & Smith, for tbe respondent, and Mr. Pinney, contra; and was denied at tbe June term.